          Case 2:20-cv-00776-JMG Document 19-2 Filed 06/23/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Edward Stewart

                        Plaintiff,

    vs.                                              Civil Action
                                                     No. 20-776

David Feldman, et al.

                        Defendants.

                                          ORDER

          AND NOW, this __________ day of ________________________________, 2020, it is

hereby ordered that Defendants’ Motion to Dismiss Count V of Plaintiff’s Amended Complaint is

DENIED.




                                                  BY THE COURT:




                                                                          GALLAGHER, J.
